                                            Case 3:21-cv-04972-JD Document 7 Filed 08/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN A. ROGERS,                                   Case No. 21-cv-04972-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     B. KIBLER,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner acting pro se, filed a habeas petition. Petitioner was sent a

                                  14   notice that he had not paid the filing fee or submitted a complete application for leave to proceed

                                  15   in forma pauperis (“IFP”). He was provided twenty-eight days to correct these deficiencies. More

                                  16   than twenty-eight days has passed, and petitioner has not paid the fee, filed a complete application

                                  17   to proceed IFP or otherwise communicated with the Court. The case is DISMISSED without

                                  18   prejudice. A certificate of appealability is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 16, 2021

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
